EXHIBIT 10.5 The CORPORATE plan for RetirementSM EXECUTIVE Plan Adoption Agreement IMPORTANT NOTE This document has not been approved by the Department of Labor, the Internal Revenue Service or any other governmental entity. An Employer must determine whether the plan is subject to the Federal securities laws and the securities laws of the various states. An Employer may not rely on this document to ensure any particular tax consequences or to ensure that the Plan is "unfunded and maintained primarily for the purpose of providing deferred compensation to a select group of management or highly compensated employees" under the Employee Retirement Income Security Act with respect to the Employer's particular situation. Fidelity Management Trust Company, its affiliates and employees cannot and do not provide legal or tax advice or opinions in connection with this document. This document does not constitute legal or tax advice or opinions and is not intended or written to be used, and it cannot be used by any taxpayer, for the purposes of avoiding penalties that may be imposed on the taxpayer. This document must be reviewed by the Employer’s attorney prior to adoption. ADOPTION AGREEMENT ARTICLE 1 1.01 PLAN INFORMATION (a) Name of Plan: This is the Hub Group, Inc. Non-Qualified Deferred Compensation Plan(the "Plan"). (b) Plan Status (Check one.): (1) Adoption Agreement effective date: 01/01/2008. (2) The Adoption Agreement effective date is (Check (A) or check and complete (B)): (A) ☐ A new Plan effective date. (B) x An amendment and restatement of the Plan. The original effective date of the Plan was:01/01/2005. (c) Name of Administrator, if not the Employer 1.02EMPLOYER (a) Employer Name:Hub Group, Inc. (b) The term "Employer" includes the following Related Employer(s) (as defined in Section 2.01(a)(25)) participating in the Plan: Hub City Terminals, Inc. Hub City Texas, LP Quality Services, LLC Comtrak Logistics, Inc. 1.03 COVERAGE (Check (a) and/or (b).) (a) x The following Employees are eligible to participate in the Plan (Check (1) or (2)): (1)xOnly those Employees designated in writing by the Employer, which writing ishereby incorporated herein. (2)☑Only those Employees in the eligible class described below: (b) x The following Directors are eligible to participate in the Plan (Check (1) or (2)): (1)☐Only those Directors designated in writing by the Employer, which writing is hereby incorporated herein. (2)xAll Directors, effective as of the later of the date in 1.01(b) or the date the Director becomes a Director. (Note:A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a description in Section 1.03(a)(2) must include the effective date of such participation.) 1.04 COMPENSATION (If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is selected, complete (c)) For purposes of determining all contributions under the Plan: (a) ☐ Compensation shall be as defined, with respect to Employees, in the Plan maintained by the Employer: (1)☐to the extent it is in excess ofthe limit imposed under Code section 401(a)(17). (2)☐ notwithstanding the limit imposed under Code section 401(a)(17). (b) x Compensation shall be as defined in Section 2.01(a)(9) with respect to Employees (Check (1), and/or (2) below, if, and as, appropriate): (1)☐ but excluding the following: (2)☐ but excluding bonuses, except those bonuses listed in the table in Section 1.05(a)(2). (c) x Compensation shall be as defined in Section 2.01(a)(9)(c) with respect to Directors, butexcluding the following All monies paid to Directors as a member of the Board of Directors of the Employer exceptretainer fees, meeting fees and committee fees. 1.05 CONTRIBUTIONS ON BEHALF OF EMPLOYEES (a) Deferral Contributions (Complete all that apply): (1)xDeferral Contributions. Subject to any minimum or maximum deferral amount provided below, the Employer shall make a Deferral Contribution in accordance with, and subject to, Section 4.01 on behalf of each Participant who has anexecuted salary reduction agreement in effect with the Employer for the applicable calendar year (or portion of the applicable calendar year). Deferral Contributions Type of Compensation Dollar Amount % Amount Min Max Min Max Base Salary 0 50 (Note:With respect to each type of Compensation, list the minimum and maximum dollar amounts or percentages as whole dollar amounts or whole number percentages.) (2)x Deferral Contributions with respect to Bonus Compensation only. The Employer requires Participants to enter into a special salary reduction agreement to make Deferral Contributions with respect to one or more Bonuses, subject to minimum and maximum deferral limitations, as provided in the table below. Treated As Dollar Amount % Amount Deferral Contributions Type of Bonus Performance Based Non-Performance Based Min Max Min Max Bonus Compensation X 0 90 (Note:With respect to eachtype of Bonus,list the minimum and maximum dollar amounts orpercentages as whole dollar amounts or whole number percentages.In the event a bonus identified as a Performance-based Bonus above does not constitute a Performance-based Bonus with respect to any Participant, such Bonus will be treated as a Non-Performance-based Bonus with respect to such Participant.) (b) Matching Contributions (Choose (1) or (2) below, and (3) below, as applicable): (1) x The Employer shall make a Matching Contribution on behalf of each Employee Participant in an amount described below: (A)☐% of the Employee Participant’s Deferral Contributions for the calendar year. (B)☐The amount, if any, declared by the Employer in writing, which writing is hereby incorporated herein. (C)xOther:50% of the first 6% of the Participant's compensation contributed to the Plan up to a maximum of 3% of base salaryforemployees.A Participant who makes deferral contributions during the Plan Year under Section 1.05(a) shall be entitled to MatchingContributions for thatPlan Year if the Participant is employed by the Employer on the last day ofthe CalendarYear. (2) ☐ Matching Contribution Offset. For each Employee Participant who has made elective contributions (as defined in 26 CFR section 1.401(k)-6 (“QP Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum permitted under the terms of the Plan (the “QP”),to the QP, the Employer shall make a MatchingContribution in an amount equal to (A) minus (B) below: (A)The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2) (“QP Match”)) that the Employee Participant would have received under the QP on the sum of the Deferral Contributions and the Participant’s QP Deferrals, determined as though— · no limits otherwise imposed by the tax law applied to such QP match; and · the Employee Participant’s Deferral Contributions had been made to the QP. (B) The QP Match actually made to such Employee Participant under the QP for the applicable calendar year. Provided, however, that the Matching Contributions made on behalf of any Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as provided in Section 4.02 hereof. (3) ☑ Matching Contribution Limits (Check the appropriate box (es)): (A)☐Deferral Contributions in excess of of the Employee Participant’s Compensation for the calendar year shall not be considered for Matching Contributions. (B) ☐Matching Contributions for each Employee Participant for each calendar year shall be limited to $ . (c) Employer Contributions (1) ☐Fixed Employer Contributions. The Employer shall make an Employer Contribution on behalf of each Employee Participant in an amount determined as described below: (2) ☐Discretionary Employer Contributions.The Employer may make Employer Contributions to the accounts of Employee Participants in any amount (whichamount may be zero), as determined by the Employer in its sole discretion from timeto time in a writing, which is hereby incorporated herein. 1.06 CONTRIBUTIONS ON BEHALF OF DIRECTORS (a)x Director Deferral Contributions The Employer shall make a Deferral Contribution in accordance with, and subject to, Section 4.01 on behalf of each Director Participant who has an executed deferral agreement in effect with the Employer for the applicable calendar year (or portion of the applicable calendar year), which deferral agreement shall be subject to any minimum and/or maximum deferral amounts provided in the table below. Deferral Contributions Type of Compensation Dollar Amount % Amount Min Max Min Max Director Fees 0 50 (Note:With respect to each type of Compensation, list the minimum and maximum dollar amounts orpercentages as whole dollar amounts or whole number percentages.) (b)Matching and Employer Contributions: (1)x Matching Contributions. The Employer shall make a Matching Contribution on behalf of each Director Participant in an amount determined as described below: 50% of the first 6% of the Participant's Compensation contributed to the Plan up to a maximum of 3% of directors’fees for Directors.A Director who makes deferral contributions during the Plan Year under Section 1.06(a) shall be entitled toMatching Contributions for that Plan Year if the Director is serving as a Director of the Employer. (2)o
